   Case: 1:19-cr-00669 Document #: 176 Filed: 07/20/20 Page 1 of 4 PageID #:2127




                            UNITED STATES DISTRICT
                           COURT NORTHERN DISTRICT
                             OF ILLINOIS EASTERN
                                   DIVISION

  UNITED STATES OF AMERICA

                v.                             No. 19 CR 669

  GREGG SMITH,                                 Judge Edmond E. Chang
  MICHAEL NOWAK,
  JEFFREY RUFFO, and
  CHRISTOPHER JORDAN,

                Defendants.

        AMENDED PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Federal Rule of

Criminal Procedure 16(d), it is hereby ORDERED:

      1.       All of the materials provided to an adverse party in this case by the

United States and the defendants, Gregg Smith, Michael Nowak, Jeffrey Ruffo, and

Christopher Jordan, in preparation for, or in connection with, any stage of the

proceedings in this case (collectively, “the materials”) are subject to this protective

order and may be used by the United States, the defendants, and Counsel (defined as

counsel of record in this case) solely in connection with the prosecution and/or defense

of this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.       Notwithstanding Paragraph 1, Gregg Smith and Michael Nowak and

their respective Counsel may use the following materials provided to them by the
   Case: 1:19-cr-00669 Document #: 176 Filed: 07/20/20 Page 2 of 4 PageID #:2128




United States, in connection with the defense of Commodity Futures Trading

Commission v. Nowak, et al., No. 19-CV-6163 (N.D. Ill.) (the “Parallel Civil Action”):

             a.       Materials provided to the United States by the Commodity
                      Futures Trading Commission;
             b.       Materials obtained by the United States in response to any search
                      warrant;
             c.       Any other materials, to the extent agreed upon by Smith, Nowak,
                      and the United States in writing; and
             d.       Any other materials, if the person or entity that provided those
                      materials to the United States consents in writing.

      3.          Counsel shall not disclose the materials or their contents directly or

indirectly to any person or entity other than: (i) persons employed to assist in the

prosecution or defense of this action or, with respect to the materials identified in

Paragraph 2, the Parallel Civil Action; (ii) persons who Counsel believes may be

potential witnesses and their counsel in this action or, with respect to the materials

identified in Paragraph 2, the Parallel Civil Action; (iii) with respect to the materials

identified in Paragraph 2, the Commodity Futures Trading Commission; and

(iv) other persons to whom the Court may authorize disclosure (collectively,

“authorized persons”). Potential witnesses and their counsel may be provided copies

of the materials as necessary to prepare the prosecution or defense, and may retain

copies without prior permission of the Court provided that they agree to abide by the

terms of this Order. Persons employed to assist in the prosecution or defense of this

action or, with respect to the materials identified in Paragraph 2, the Parallel Civil

Action, including, but not limited to, experts or contractors employed by the United

States, the defendants, or Counsel, may retain copies of the materials until the end
   Case: 1:19-cr-00669 Document #: 176 Filed: 07/20/20 Page 3 of 4 PageID #:2129




of trial as Counsel deems necessary to assist in the prosecution or defense, prepare

for trial, or provide testimony at trial.

       4.       The United States, the defendants, Counsel, and authorized persons

shall not copy or reproduce the materials except in order to provide copies of the

materials for use in connection with this case or, with respect to the materials

identified in Paragraph 2, in connection with the Parallel Civil Action by the United

States, the defendants, Counsel, and authorized persons. Such copies and

reproductions shall be treated in the same manner as the original materials.

       5.       The United States, the defendants, Counsel, and authorized persons

shall not disclose any notes or records of any kind that they make in relation to the

contents of the materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original materials.

       6.       Before providing materials to an authorized person, Counsel must

provide the authorized person with a copy of this Order.

       7.       Upon conclusion of all stages of this case, the Parallel Civil Action, and

all related appeals (if any), all of the materials and all copies made thereof shall be

disposed of in one of three ways, unless otherwise ordered by the Court. The

materials may be (1) destroyed; (2) returned to the producing party; or (3) retained

in Counsel’s case file. The Court may require a certification as to the disposition of

any such materials. In the event that the materials are retained by Counsel, the

restrictions of this Order continue in effect for as long as the materials are so
   Case: 1:19-cr-00669 Document #: 176 Filed: 07/20/20 Page 4 of 4 PageID #:2130




maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.

       8.       To the extent any of the materials are produced to an adverse party in

this case by mistake, the producing Counsel shall have the right to request the return

of the material and shall do so in writing. Within five days of the receipt of such a

request, the United States, the defendants, and/or Counsel shall return all such

material if in hard copy, and in the case of electronic materials, shall certify in writing

that all copies of the specified material have been deleted from any location in which

the material was stored.

       9.       The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials or judicial proceedings, nor do the restrictions in

this Order limit Counsel in the use of discovery materials in judicial proceedings in

this case or, with respect to the materials identified in Paragraph 2, the Parallel Civil

Action.

       10.      Nothing contained in this Order shall preclude any party from

applying to this Court for further relief or for modification of any provision herein

or for any further relief.

                                         ENTERED:

                                         ____________________________
                                         HON. EDMOND E. CHANG
                                         United States District Judge
                                         Northern District of Illinois

Date: July 20, 2020
